DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

2.	This restriction replaces the original one sent on 10/7/21 as it erroneously indicated that group II was method claims.
3.	Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions that are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I)	Group I, claim(s) 1-4, drawn to an apparatus that is a heat exchanger.
II)	Group II, claim(s) 5-7, drawn to an apparatus that is a heat exchanger.
II)	Group III, claim(s) 8-9, drawn to an apparatus that is a mobile device comprising a thermal transfer structure.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2 they lack the same or 
Takahashi teaches a heat exchanger (element 1) comprising a core (element 4) including a plurality of tubes (elements 2) stacked in a tube arraignment direction (per fig. 1); a header tank (element 5) located at an end of the plurality of tubes (per fig. 1), and extending in the tube arrangement direction (per fig. 1), the header tank having therein an inside passage communicating with the plurality of tubes (per fig. 4-5), wherein the header tank includes a partition (element 517) configured to divide the inside passage of the header tank into a first tank and a second tank (per fig. 5), a first inlet pipe (element 81) having a first end (end connected to tank fig. 1) directly connected to an outer surface of the header tank and a second end from which a first fluid is introduced to the first tank through the first inlet pipe (per fig. 1); and a second inlet pipe (element 82) configured to introduce a second fluid having a temperature range different from the first fluid to the second tank (para. 0086),the first inlet pipe is located between the partition and an end of the first tank positioned opposite to the partition (per fig. 1), and the first end of the first inlet pipe is located away from the partition relative to the second end of the first inlet pipe (per fig. 1).
The existence of references demonstrating that one or more generic claims lack novelty establishes that the inventions do not relate to a single general inventive concept. As set forth in MPEP 1850:

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently none of the claims are generic to the restrictions.
Applicant is required, in reply to this action, to elect a single inventive idea between inventions above.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763